COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00196-CR


ASHLEE NICOLE GULLEDGE                                           APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

      FROM COUNTY CRIMINAL COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1288747

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

                               I. INTRODUCTION

      After the denial of her motion to suppress, Appellant Ashlee Nicole

Gulledge pleaded guilty to misdemeanor driving while intoxicated pursuant to a

plea-bargain agreement, but she reserved her right to appeal the denial of her

motion to suppress. See Tex. Penal Code Ann. § 49.04(a), (b) (West Supp.


      1
      See Tex. R. App. P. 47.4.
2015). In accordance with Gulledge’s plea bargain, the trial court sentenced her

to ninety days’ confinement, suspended the sentence, and placed her on

community supervision for twelve months. In two issues, Gulledge argues that

the trial court erred by denying her motion to suppress. We will affirm.

                   II. FACTUAL AND PROCEDURAL BACKGROUND

      At 2:51 a.m. on July 9, 2012, Officer Christina Gonzales of the North

Richland Hills Police Department was traveling in her patrol vehicle when she

observed Gulledge driving “at a high rate of speed.” Officer Gonzales checked

her front-moving Doppler radar—which is mounted on her patrol vehicle—and it

indicated that Gulledge was traveling fifty-four miles per hour.2      The posted

speed limit in the area was forty miles per hour. Officer Gonzales then initiated a

traffic stop. Following that traffic stop, Officer Gonzales arrested Gulledge for

driving while intoxicated.

      Gulledge filed a motion to suppress, arguing that Officer Gonzales did not

have reasonable suspicion to stop her vehicle. After conducting a hearing, the

trial court denied Gulledge’s motion to suppress. The trial court later issued

findings of fact and conclusions of law relating to its denial of Gulledge’s motion

to suppress. The trial court concluded that Officer Gonzales had reasonable

      2
        Officer Gonzales testified that she had checked to make sure the radar
was functioning properly before she started her shift. She also testified that there
was no possibility that the radar had picked up the speed of another vehicle, as
Gulledge’s vehicle was the only vehicle in the area other than Officer Gonzales’s
patrol vehicle. Gulledge did not object to the radar testimony at the suppression
hearing, nor did she present any evidence to controvert the radar testimony.


                                         2
suspicion to stop Gulledge’s vehicle under sections 545.351 and 545.353 of the

transportation code. See Tex. Transp. Code Ann. § 545.351 (West 2011); Tex.

Transp. Code Ann. § 545.353 (West Supp. 2015). Through this appeal, Gulledge

argues that Officer Gonzales did not have reasonable suspicion under either

section 545.351 or section 545.353.

                             III. STANDARD OF REVIEW

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.    Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

We give almost total deference to a trial court’s rulings on questions of historical

fact and application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor, but we review de novo application-of-law-to-fact

questions that do not turn on credibility and demeanor. Amador, 221 S.W.3d at

673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).

      When the trial court makes explicit fact findings, we determine whether the

evidence, when viewed in the light most favorable to the trial court’s ruling,

supports those fact findings. State v. Kelly, 204 S.W.3d 808, 818–19 (Tex. Crim.

App. 2006).    We then review the trial court’s legal ruling de novo unless its

explicit fact findings that are supported by the record are also dispositive of the

legal ruling. Id. at 818. We must uphold the trial court’s ruling if it is supported

by the record and correct under any theory of law applicable to the case even if


                                         3
the trial court gave the wrong reason for its ruling. State v. Stevens, 235 S.W.3d
736, 740 (Tex. Crim. App. 2007); Armendariz v. State, 123 S.W.3d 401, 404

(Tex. Crim. App. 2003), cert. denied, 541 U.S. 974 (2004).

                     IV. THE LAW REGARDING TRAFFIC STOPS

      A detention, as opposed to an arrest, may be justified on less than

probable cause if a person is reasonably suspected of criminal activity based on

specific, articulable facts. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880

(1968); Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000). An

officer conducts a lawful temporary detention when he has reasonable suspicion

to believe that an individual is violating the law. Crain v. State, 315 S.W.3d 43,

52 (Tex. Crim. App. 2010); Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App.

1997).    Reasonable suspicion exists when, based on the totality of the

circumstances, the officer has specific, articulable facts that when combined with

rational inferences from those facts, would lead him to reasonably conclude that

a particular person is, has been, or soon will be engaged in criminal activity.

Ford, 158 S.W.3d at 492.       This is an objective standard that disregards any

subjective intent of the officer making the stop and looks solely to whether an

objective basis for the stop exists. Id.

               V. REASONABLE SUSPICION UNDER SECTION 545.351
                        OF THE TRANSPORTATION CODE

      In her second issue, Gulledge argues that the trial court erred by denying

her motion to suppress because Officer Gonzales did not have reasonable



                                           4
suspicion to stop Gulledge’s vehicle under section 545.351 of the transportation

code. That section provides, in pertinent part, that “[a]n operator may not drive at

a speed greater than is reasonable and prudent under the circumstances then

existing.” Tex. Transp. Code Ann. § 545.351. Pointing to Ford, 158 S.W.3d at

492, Gulledge contends that the stop was not justified because Officer Gonzales

did not provide specific, articulable facts that Gulledge was driving at a speed

greater than what was reasonable and prudent under the circumstances.

      In Ford, Ford’s vehicle was stopped based on an alleged violation of

section 545.062 of the transportation code—a section that makes it illegal for an

operator of a vehicle to follow another vehicle too closely. Ford, 158 S.W.3d at

490; see Tex. Transp. Code Ann. § 545.062 (West 2011). Following the stop,

officers discovered a controlled substance in Ford’s vehicle. Ford, 158 S.W.3d at

491. At Ford’s suppression hearing, the testifying officer made the conclusory

statement that Ford traveled too closely behind another vehicle, but the officer

did not provide any specific, articulable facts to support that statement. Id. at

493. The court of criminal appeals held that the trial court erred by not granting

the motion to suppress because the State did not provide any specific, articulable

facts to demonstrate that the officer’s belief that Ford was following another

vehicle too closely was objectively reasonable. Id. at 493–94.

      Here, Officer Gonzales provided specific, articulable facts to demonstrate

that Gulledge was driving at a speed greater than what was reasonable and

prudent under the existing circumstances.           Officer Gonzales presented


                                         5
uncontroverted evidence that Gulledge was traveling fifty-four miles per hour in a

forty-mile-per-hour zone. As provided by section 545.352 of the transportation

code—a section Gulledge does not address in her brief—evidence that a driver

exceeds a speed limit set in accordance with the transportation code “is prima

facie evidence that the speed is not reasonable and prudent and that the speed

is unlawful.” See Tex. Transp. Code Ann. § 545.352 (West Supp. 2015).

      Because the State presented evidence that Gulledge was travelling at a

speed in excess of the posted speed limit, the State presented prima facie

evidence that Gulledge was driving at a speed greater than what was reasonable

and prudent under the circumstances. See Tex. Transp. Code Ann. § 545.352;

Warren v. State, No. 05-08-01431-CR, 2009 WL 3467013, at *4 (Tex. App.—

Dallas Oct. 29, 2009, no pet.) (concluding that officer had reasonable suspicion

that defendant was violating section 545.351 because radar showed defendant

was traveling seventy miles per hour in a sixty-five-mile-per-hour zone); Texas

Dep’t of Pub. Safety v. Ricks, No. 13-04-00597-CV, 2006 WL 1704014, at *4

(Tex. App.—Corpus Christi June 22, 2006, no pet.) (concluding radar that

showed defendant traveling sixty-one miles per hour in a thirty-five-mile-per-hour

zone provided “specific, articulable facts” that could reasonably have led the

officer to believe the defendant was violating section 545.351); Nam Hoai Le v.

State, 963 S.W.2d 838, 840, 844 (Tex. App.—Corpus Christi 1998, pet. ref’d)

(upholding defendant’s conviction for violating section 545.351 based on officer’s

testimony that he observed defendant traveling at a high rate of speed and his


                                        6
radar indicated defendant was traveling ninety-five miles per hour in a seventy-

mile-per-hour zone).

          The State’s evidence established specific, articulable facts objectively

demonstrating that Gulledge had violated section 545.351 of the transportation

code; accordingly, we hold that the trial court did not err in concluding that Officer

Gonzales possessed reasonable suspicion to stop Gulledge’s vehicle.                We

overrule Gulledge’s second issue.

                  VI. REASONABLE SUSPICION UNDER SECTION 545.353
                           OF THE TRANSPORTATION CODE

          In her first issue, Gulledge argues that the trial court erred by denying her

motion to suppress because Officer Gonzales did not have reasonable suspicion

to stop Gulledge’s vehicle under section 545.353 of the transportation code.

Gulledge argues that section 545.353 fails to define any criminal offense or to

provide in any respect how a motorist’s conduct would be a violation of that

statute. Gulledge is correct that section 545.353—which concerns the authority

of the transportation commission to alter speed limits—is not a section providing

a criminal offense. See Tex. Transp. Code Ann. § 545.353. The trial court,

however, did not rely solely on section 545.353 in ruling that Officer Gonzales

had reasonable suspicion to stop Gulledge’s vehicle; the trial court also

concluded that Officer Gonzales had reasonable suspicion under section

545.351, and as demonstrated above, the trial court did not err in making such a

ruling.



                                            7
      We must uphold the trial court’s ruling if it is supported by the record and

correct under any theory of law applicable to the case even if the trial court gave

the wrong reason for its ruling. Stevens, 235 S.W.3d at 740; Armendariz, 123
S.W.3d at 404.     Here, as set forth above, Officer Gonzales had reasonable

suspicion to stop Gulledge’s vehicle under section 545.351. Because we uphold

the trial court’s denial of Gulledge’s motion to suppress on this basis, the fact the

trial court also relied on section 545.353, even if such reliance was incorrect,

provides no basis for reversal. See Stevens, 235 S.W.3d at 740; Armendariz,
123 S.W.3d at 404. We overrule Gulledge’s first issue.

                                 VII. CONCLUSION

      Having overruled Gulledge’s two issues, we affirm the trial court’s

judgment.



                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 11, 2016




                                         8